Citation Nr: 1326598	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  10-27 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection of a right leg condition (claimed as right knee).

2.  Whether new and material evidence has been received to reopen a claim for service connection of a right pelvis condition (claimed as right hip).

3.  Entitlement to service connection for a left knee condition.

4.  Entitlement to service connection for a left hip condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1979.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his Substantive Appeal (VA Form 9), the Veteran requested that he be afforded a Travel Board hearing to be held at the RO.  In an April 2013 letter, he was informed of the date, time and location of the scheduled Travel Board hearing, which was to be held on May 16, 2013.  In a communication dated May 15, 2013, and received by the RO that same day, he informed that he could not attend this hearing as he did not have transportation.  He requested that the hearing be rescheduled to late August or September 2013 due to his inability to attend any hearing in July due to scheduled hip replacement surgery.  

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2012), a hearing on appeal before the Board will be granted if an appellant expresses a desire for one.  Accordingly, the matter must be remanded to afford the Veteran a Travel Board hearing, as he has requested


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the RO, in accordance with applicable procedures, and notice should be sent to the Veteran as required.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


